   Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 1 of 11 PageID# 12




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA                    1 ;#"" Mnplifcouiff
                                       Alexandria Division

UNITED STATES OF AMERICA
                                                                                     Alrt^NDRlA.
                                                     Criminal No. l:20-cr-73


THOMAS RICHARD GALLAWAY,                         ) The Hon. T.S. Ellis, III
                                                 )
       Defendant.


                                      PLEA AGREEMENT


       G.Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;.

Carina A. Cuellar, Assistant United States Attorney; the defendant, Thomas Richard Gallaway;

and the defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal

Rules of Criminal Procedure. The terms ofthe agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to waive indictment and plead guilty to a single-count criminal

information chgirging the defendant with conspiracy to distribute fifty grams or more of

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and 846. The penalties for this offense are a mandatory minimum term

of imprisonment of ten years, a maximum term of life imprisonment, a fine of $10,000,000,

forfeiture of assets as outlined below, a mandatory $100 special assessment, and at least five

years of supervised release. The defendant understands that this supervised release term is in

addition to any prison term the defendant may receive, and that a violation of a term of

supervised release could result in the defendant being returned to prison for the full term of

supervised release.
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 2 of 11 PageID# 13
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 3 of 11 PageID# 14
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 4 of 11 PageID# 15
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 5 of 11 PageID# 16
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 6 of 11 PageID# 17
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 7 of 11 PageID# 18
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 8 of 11 PageID# 19
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 9 of 11 PageID# 20
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 10 of 11 PageID# 21
Case 1:20-cr-00073-TSE Document 9 Filed 06/26/20 Page 11 of 11 PageID# 22
